REQUESTED BY: D. J. Erington, Chairman, Board of Public Roads Classifications and Standards, P.O. Box 94759, Lincoln, Nebraska, 68509.
1. May counties and municipalities use federal revenue sharing funds as matching funds for highway allocation funds distribution?
2. May counties and municipalities use State homestead exemption allocation funds as matching funds for highway allocation funds distribution?
3. May counties and municipalities use State personal property tax relief allocation funds as matching funds for highway allocation funds distribution?
1. Yes.
2. No.
3. No.
Sections 39-2509 and 39-2519 Neb.Rev.Stat. (Reissue 1978) require counties and municipalities to have matching funds in order to receive highway allocation funds distribution. Section 1222 et seq. of 31 U.S.C. covers federal revenue sharing. Section 1222 of 31 U.S.C. dealt with priority expenditures and section 1223 of 31 U.S.C. prohibited using such revenue sharing funds as matching funds. In 1976 31 U.S.C. §§ 1222 and 1223 were repealed by P.L. 94-448.
In 1978 a corresponding change was made in chapter 23, article 27, of Neb.Rev.Stat. (Supp. 1980) which now allows acceptance and use of revenue sharing funds for any purpose for which other revenue may be lawfully expended. Therefore, it is our opinion that revenue sharing funds may be used by counties and municipalities as matching funds required for highway allocation funds distribution.
The Homestead Exemption Fund, as previously set out in § 77-202.22 Neb.Rev.Stat. (Reissue 1976) was repealed in 1979 by LB 65, § 33 (Supp. 1980) and the Property Tax Relief Allocation Fund set out in § 77-202.30 Neb.Rev.Stat. (Reissue 1976) was repealed in 1980 by LB 882, § 9 (Supp. 1980). Since these funds are no longer in existence they are not available for use.